Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/KR2018/013753 11/13/2018, which claims benefit of the foreign application: REPUBLIC OF KOREA 10-2017-0151243 with a filing date 11/14/2017.
2.	Amendment of claims 37 and 42, and cancelation of claims 40-41 in the amendment filed on 3/23/2022 is acknowledged. Claims 37-39 and 42-48 are pending in the application. 
Reasons for Allowance	
  		           3.	The rejection of claim 37 under 35 U.S.C. 112 (a) has been overcome in the 
             amendment filed on 3/23/2022.
			           4.	Since of Shin et al.  ‘376, Jo et al.   ‘882, Pang et al. ‘675 and Yoo et al. ‘531 
            independently do not claim the instant methods of use, therefore they are distinct from 
            the instant invention. The rejection of claims 37-39 and 42-48 under the obviousness-
            type double patenting over Shin et al.  ‘376, Jo et al.   ‘882, Pang et al. ‘675 and Yoo et 
           al. ‘531 has been overcome in the amendment filed on 3/23/2022.  Since claims 40-41 
           have been canceled, therefore the rejection of claims 40-41 under the obviousness-
            type double patenting has been obviated herein.
5.	Since Shin et al.  ‘782, Hwang et al. ‘985, and Yi et al. ‘751 independently do not 
claim the instant methods of use, therefore they are distinct from the instant invention. 
The rejection of claim 37 under the obviousness- type double patenting over Shin et al.  
‘782, Hwang et al. ‘985, and Yi et al. ‘751 has been overcome in the amendment filed 
on 3/23/2022.  
6.	Claims 37-39 and 42-48 are neither anticipated nor rendered obvious over the 
	                      record, and therefore are allowable.  A suggestion for modification of a reference to 
                     obtain the instant methods of use has not been found.  Claims 37-39 and 42-48 are 
                      allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

April 25, 2022